Citation Nr: 0839540	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for melanoma of the back as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1956 to 
April 1957 and from July 1958 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in which the RO denied the veteran's claim 
for entitlement to service connection for melanoma of the 
back as a result of exposure to ionizing radiation.

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

The veteran contends that he developed melanoma of the back 
as a result of exposure to ionizing radiation while in 
service.  At his Travel Board hearing, he testified that, as 
a weapons mechanic, he performed nuclear insertions, placing 
the uranium core into the bomb before closing it.  He 
indicated that he intermittently wore a dosimeter while 
performing these tasks.  

The veteran's service personnel records reflect that he 
completed training which included handling nuclear weapons in 
December 1958, that he was certified as part of a Special 
Weapons Load crew in 1963, and that he completed a course for 
Weapons Maintenance Supervisor in 1964.  

He has submitted private medical records reflecting that he 
was diagnosed with melanoma of the back in 1967 and underwent 
surgery to remove the lesion.  He has also provided 
photographs which show that he has a scar on his back as a 
residual of the surgery.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2008).  Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d)(2008) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311(2008), if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994). 

In the present case, since the veteran does not qualify as a 
"radiation-exposed veteran", he does not qualify for 
presumptive service connection under 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), service connection 
may also be considered based on exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.311.  To 
consider service connection under section 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  38 
C.F.R. § 3.311(b).  

Under 38 C.F.R. § 3.311, a "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes skin cancer, which must become manifest within 5 
years after exposure.  38 C.F.R. § 3.311(b).
 
If the veteran has been diagnosed with a radiogenic disease 
and it is contended that the disease was the result of such 
exposure, an assessment must be made as to the size and 
nature of the radiation dose or doses.  Records concerning 
exposure will be obtained for the preparation of a dose 
estimate to the extent feasible and the record will be 
forwarded to the Under Secretary for Health in order to make 
the determination whether the nature and extent of any 
established exposure was sufficient to cause the claimed 
radiogenic disease.  See 38 C.F.R. 3.311(a)(2)(iii).  

In this case, the veteran has claimed to be exposed to 
ionizing radiation while in service, and was diagnosed with a 
radiogenic disease, skin cancer, which has resulted in 
residuals including a scar on his back.  This meets the 
criteria for VA to undertake the necessary development under 
the provisions of 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ must undertake development of 
the veteran's claim of service connection 
for skin cancer, as required by 38 C.F.R. 
§ 3.311, including requesting a dose 
estimate for the veteran's participation 
as a weapons mechanic handling nuclear 
weapons, as well as referral to the Under 
Secretary for Benefits to obtain an 
opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's skin cancer 
resulted from exposure to ionizing 
radiation during active service.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




